Title: To James Madison from Joseph Jones, [ca. 30 July] 1804
From: Jones, Joseph
To: Madison, James



Dr. Sr.[ca. 30 July 1804]
The inclosed letter to Monroe you will forward to him or return to me as you shall think most proper upon a consideration of circumstances respecting his return which is much better known to yourself then to me. If there is a probability of his receiving it in Europe I wish it to go. If this follows you to Orange where from your last it is probable you are gone, You will I expect find the rains have done about the same injury to the crops of wheat in your neighbourhood as with us, abt. one half at least destroyed by the rot and rust. With you the loss in the wheat may in great degree be compensated by an increase in your Crop of Tobacco but with Us or very few of us at least that hope cannot be entertained as few cultivate Tobacco. The best Crops are I believe made by the Bank-Stock holders, or those who pursue the trafic of shaving and sweating, a business that suits old fellows who have a large proportion of Shilock in their composition. Remember me kindly to Mrs. Madison and believe me to be truly Yr. friend & Servt
Jos: Jones
